DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed July 21st, 2022 have been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112b Rejection previously set forth in the Non-Final Office Action mailed May 24th, 2022 and are hereby withdrawn in light of their correction. However, the Specification/Abstract Objection necessitates being maintained. While Applicant acknowledges the removal of the ‘according to an embodiment’ recitation in the Abstract, applicant’s provided documents do not appear to possess an amended specification therein that reflects this amendment.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of implying phrases (e.g. "according to an embodiment").  Correction is required.  See MPEP § 608.01(b). While it is considered applicant’s Remarks indicate the removal of the phrase “according to an embodiment” The abstract and documentation provided do not appear to reflect this correction or indicate by markation the alterations offered by applicant. The Objection must therefore be maintained.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Defranks et al. (U.S. Pat. No. 9119478); hereafter "Defranks", in view of Ermalovich et al. (U.S. Pub. No. 20200000242); hereafter “Ermalovich” and Magistretti (U.S. Pat. No. 5222263).
Regarding claim 1, Defranks discloses (FIGS. 1-2, 4, 6 and 22-24C) a bed (as conveyed through FIGS. 1-2, and 6), comprising: a mattress (as illustrated between FIGS. 22-24C), a main frame (alluded to in [col. 12, lines 64-66 “accommodate a mechanically adjusting frame”) configured to support the mattress (as illustrated in FIG. 24C and explained in [12; 64-66]); a plurality of plates (223a-c; FIG. 22) adjacent in the first direction, and at least one joint (246a-c; FIG. 24C) provided between and hinged to an adjacent pair of the plates so that the plurality of plates are rotatable relative to each other (as illustrated in FIG. 24C), wherein the joint aligns with a rotation axis between an adjacent pair of the frames of the main frame (as conveyed through FIGS. 24C and conveyed through [12; 64-66]).
However, while Defranks does disclose that the plates and the mattress as a whole is situated upon a mechanically adjusting frame [12; 64-66], Defranks does not explicitly disclose wherein the main frame has a plurality of frames adjacent in a first direction that are rotatable relative to each other, and the plurality of plates being seated on the plurality of frames, respectively.
Regardless, Ermalovich teaches (FIGS. 12/13) a mechanically adjusting frame (FIG. 12/13) wherein the main frame has a plurality of frames (20/16; and the eminently two lower plates nearest the foot of the bed in FIGS. 12/13) adjacent in a first direction that are rotatable relative to each other (as illustrated in FIGS. 12/13), and the mattress seated on the plurality of frames, respectively (as illustrated in FIGS. 12/13).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated together the entire mattress assembly of Defranks (as illustrated in FIG. 24C) atop the entire assembly of Ermalovich (as illustrated in FIGS. 12/13). Where the results would have been predictable as Defranks expresses in [12; 64-66] that the assemblage of 24C may be placed atop a mechanically articulated assembly, where Ermalovich is such a mechanically articulated assembly. Furthermore, Defranks expresses in [2; 1-3] that the plunger matrix allows substantial airflow through the mattress; where Ermalovich avails such a supply of airflow that could be directed under a such a mattress. Whereby the combination of Defranks and Ermalovich would eminently avail the combinate features of availing mechanical control and positioning (as Defranks alludes to in [12; 64-66]) and simultaneously avail the passage of air thereunder in a directed capacity as Ermalovich allows and Defranks expresses synergistic benefits therewith (as conveyed through [2; 1-3]).
However, Defranks still does not teach wherein the adjacent pair of plates includes extension ends defining respective grooves, and the at least one joint includes at least one rod passing through the grooves.
Regardless, Magistretti teaches (FIGS. 1-5) a joint for a mattress (abstract: “mattress”) and joints (1-4; FIG. 1) that include a plurality extension ends defining respective groove (correspondent to teeth: 2; FIGS. 1), and the at least one joint includes at least one rod (4/4’; FIGS. 1-5) passing through the groove (as illustrated in FIGS. 1-5).
It would have been obvious to one of ordinary skill before the application was effectively filed to have incorporated and modified (or substituted) the plurality of groove, teeth, rods, and hinge configurations of Magistretti into the plates of Defranks (as illustrated between FIGS. 22 and 24C). Where the results would have been predictable as Defranks already contemplates a joint that facilitates rotation incrementally/collapsingly therebetween (Defranks: as illustrated between FIGS. 23B and 23C), and where Magistretti expresses they are joints for mattresses particularly (Abstract) where Defranks is such a mattress. Where the function of the joints in Magistretti would continue to be facilitated in Defranks, while the function of a hinging mattress construction between plates in Defranks would continue to be facilitated. Furthermore, the usage of multiple hinge members as Magistretti utilizes would avail greater structure rigidity to Defranks comparatively to the collapsing elements 246a-246c, and would incur less straining forces overtime, thereby extending the longevity of the joints in Defranks and furthermore availing the joints to be individually serviced in parts or portions, as opposed to the entire joint necessitating replacement upon fatigue or failure thereof.
Regarding claim 2, Defranks discloses (Defranks: FIGS. 24C; Magistretti: FIGS. 1-5) the bed of claim 1, wherein the at least one joint includes at least two joint plates (Magistretti: 1; FIGS. 1-5) provided between the adjacent pair of plates (as set forth in claim 1 prior), the joint plates being connected to each other and to the adjacent pair of plates such that at least three joints are hinged to each other (Defranks: as illustrated in FIG. 24C, the three joints are hinged to each other through the plates; Magistretti: as illustrated in FIGS. 1-5).
Regarding claim 3, Defranks in view of Ermalovich and Magistretti (Magistretti: FIGS. 1-5) discloses the bed of claim 2, wherein the joints (1-4; FIG. 1) include a plurality of teeth (2; FIGS. 1), and the plates include a plurality of teeth configured to engage with the plurality of teeth of the joints (as illustrated in FIGS. 1-5 and as set forth in claim 1 prior).
Regarding claim 4, Defranks in view of Ermalovich and Magistretti discloses (Magistretti: FIG. 1 and 5) the bed of claim 3, wherein a hinge pin (Magistretti: 4; FIGS. 1 and 5) penetrates the plurality of teeth of the joints and the plates (as illustrated in FIGS. 1 and 5).
Claims 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Defranks in view of Ermalovich and Magistretti in further view of Krenik (U.S. Pub. No. 20210307534).
Regarding claim 5, Defranks in view of Ermalovich and Magistretti discloses (Defranks: FIGS. 6 and 24C; Ermalovich: FIGS. 12) the bed of claim 1, wherein each frame includes a plurality of cases (Defranks: 244a-244d; FIG. 24C) coupled to the frame (Ermalovich: as by layering upon the frame elements 20, 16 and others in FIG. 12, as set forth in claim 1 prior), and each case includes: a plurality of cushions (14; as illustrated between FIGS. 6 and 24C)
However, Defranks does not explicitly disclose a drive configured to adjust a firmness of the plurality of cushions.
Regardless, Krenik teaches (FIGS. 1B and 2A-2B) a bed (as illustrated in FIG. 1B) comprising a drive (204/212; FIGS. 2A-2B) for a plurality of cushions (as illustrated between FIGS. 1B and 2A-2B); with the respective drive configured to adjust a firmness of the plurality of cushions ([0066]: “The vertical position of jack screw 212 may be determined by controlling motor 204 by controller 226 to turn jack screw 212 to its lower or upper limit… otherwise analytically estimate the shape of a sleeping surface of a bed comprising struts 200”).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the drive of Krenik (as illustrated in FIGS. 2A/2B) into the plurality of cushions of Defranks (14; as illustrated between FIGS. 6, and 11A-20). Where the results would have been predictable as Krenik expresses it is a bed with a plurality of spring loaded cushion elements (as illustrated in FIGS. 2A-2B) analogous to Defranks (as illustrated between FIGS. 6 and 11A-20); wherein Defranks expresses it better facilitates the passage of air through the mattress matrix [2; 1-3], where Krenik similarly considers the passage of air through the matrix (as conveyed through FIG. 1B). Where advantageously, the selective, independent control, monitoring and coupled to a sensor (paragraph 0067) would enable better control of the bedding assembly in accordance with the occupant’s desire, as Krenik expresses in [0067] “With knowledge of the pressure applied to spring 214, controller 226 may estimate the degree to which spring 214 is compressed based on at least the spring constant of spring 214 and the degree to which bed covering 218 is compressed (computed based on the pressure applied and the compressive properties of the materials used for bed covering 218). Hence, controller 226 may determine an adjusted position of strut 200 such that vertical position of jack screw 212 may be adjusted with motor 204”.
Regarding claim 6, Defranks in view of Ermalovich and Magistretti discloses (Defranks: FIGS. 6, 11A-20, 22, and 24C; Ermalovich: FIG. 12; Krenik; FIGS. 2A/2B) the bed of claim 5, wherein each case includes a bottom case (Defranks: open space beneath 223a-c; FIG. 22) coupled to the frame (As set forth in the combination of claim 1) and an upper case (correspondent to the plurality of cushions (14; FIGS. 6 and 11A-20; correspondent to FIG. 24C) in which the cushions are provided (as conveyed through FIGS. 22 and 24C), wherein the drive (Krenik: 204; FIG. 2A/2B) includes a motor (as illustrated in FIG. 2B) housed between the bottom case and the upper case (as illustrated in FIG. 2B).
Regarding claim 7, Defranks in view of Ermalovich and Magistretti discloses (Defranks: FIGS. 13C, 14, 16, 20; Krenik: FIG. 2A) the bed of claim 5, wherein each cushion includes: an outer case (116; FIG. 16); an outer spring (26/138; FIGS. 16 and 20) provided inside of the outer case (As illustrated in FIG. 16); an inner case (114; FIG. 14, in correspondence to FIG. 16 and 20) provided inside of the outer case and the outer spring (located within the diameter of the outer spring 138 and the outer case 116; FIGS. 16/20); an inner spring (139; FIG. 20) provided in the inner case (within the enclosure created by the inner case; as conveyed between FIGS. 14, 16, and 20); a screw (Krenik: 212; FIG. 2A, as set forth in the combination of claim 5 prior) configured to change a height of the inner spring relative to the outer spring when the screw is rotated (as conveyed through the combination of Defranks and Krenik, wherein Defranks (FIGS. 20), would alter the extent of the outer spring relative to the inner spring upon articulation of the combined drive of Krenik (FIG. 2A); and a transmission gear (Krenik: [0065]: “gears, gear reductions, worm gears, or other components”) configured to rotate the screw (Krenik: [0065]), wherein the drive includes a motor (Krenik: 204; FIG. 2A) and a gear assembly ([0065]: “gear… worm gears”) configured to engage with the transmission gear ([0065]: “gear reductions”) to rotate the transmission gear (as set forth in [0065]), wherein, when the transmission gear is rotated, a height of the inner spring changes with respect to a height of the outer spring, and a firmness of the cushion changes (Krenik: as set forth in paragraphs [0065] and [0067]).
Regarding claim 8, Defranks in view of Ermalovich and Magistretti discloses (Defranks: FIGS. 24C) the bed of claim 5, further comprising at least one partition (246a-c; FIG. 24C) provided above the joint to be between the adjacent plates and adjacent cases (as set forth in the combination of claim 1 prior).
Regarding claim 9, Defranks in view of Ermalovich and Magistretti discloses (Defranks: FIGS. 24C) the bed of claim 8, wherein at least one partition includes a plurality of slits (valleys of 246c; FIG. 24C) to allow air to flow therebetween and a plurality of fins (upper protrusions of 246c; FIG. 24C) at an upper portion (as illustrated in FIG. 24C).
Regarding claim 10, Defranks in view of Ermalovich and Magistretti discloses (Defranks: FIG. 4 and 24C) the bed of claim 1, further comprising a guard (Defranks: 15/42; FIG. 4) surrounding the main frame (as set forth in the combination of claim 1), the plurality of plates (as conveyed between FIGS. 4 ands 24C), and the mattress (as conveyed between FIGS. 4 and 24C), wherein an inner surface of the guard includes a ledge to which the main frame is coupled (as illustrated in FIG. 4 possessing an inner ledge within 44 that the frame of the combined Ermalovich would be coupled thereto).
Regarding claim 11, Defranks in view of Ermalovich and Magistretti discloses (Defranks: FIGS. 4) the bed of claim 10, wherein the guard includes legs (as illustrated in FIG. 4) provided at corners of the guard to space the main frame apart from an installation surface (as illustrated in FIG. 4).
Regarding claim 12, Defranks in view of Ermalovich and Magistretti discloses (Ermalovich: FIGS. 9, 10, 12, and 13) the bed of claim 1, further comprising a dryer (Ermalovich: 30; FIG. 12) coupled to a bottom of the main frame (Ermalovich: as illustrated in FIG. 12), the dryer including: a fan (Ermalovich: as illustrated in FIG. 10) configured to suction air in an axial direction (Ermalovich: through the axial direction of 54; FIG. 9) and discharge air in a radial direction (Ermalovich: out 56; FIG. 9), a supply duct (80/82/84; FIG. 13) coupled to an outlet of the fan and extending in the first direction (As illustrated in FIG. 13), the supply duct having a plurality of extensions (84; FIG. 13) that branch off toward a second direction (upward) perpendicular to the first direction (as illustrated perpendicular to 80; FIG. 9), and a discharge port provided at ends of the extensions and configured to discharge air upward toward the mattress (as set forth in the combination of claim 1). Where it should be understood that while not explicitly stated, the combination of claim 1 (the entirety of the lower frame assembly of Ermalovich being combined with placing the assembly of Defranks as illustrated in FIG. 24C) would include the dryer/fans/distributions thereof in availing the mechanically articulated bedding system alluded to in [12; 64-66] of Defranks.
Regarding claim 13, Defranks in view of Ermalovich and Magistretti discloses (Ermalovich: FIG. 13) the bed of claim 12, wherein portions of the supply duct that are below the rotation axes of the frames are configured to be flexible (with 80 observed to be flexible in FIG. 13; and understood to be bending beneath the combination of Defranks; as set forth in claim 1 prior) so that the supply duct moves with a rotation of the frames (As illustrated in FIG. 13).
Regarding claim 14, Defranks in view of Ermalovich and Magistretti discloses (Defranks: FIGS. 6) the bed of claim 12, further comprising a cover sheet (17; FIG. 6) surrounding the mattress and the plurality of plates (As considered in the combination of claim 1 prior), the cover sheet having a plurality of holes and configured to permit a passage of air discharged from the dryer ([5; 21-26]: “The cover typically includes vents or a breathable material to provide air flow through the mattress”).
Claims 15, 17, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Defranks in view of Ermalovich, Krenik and Chapin et al. (U.S. Pub. No. 20190320808); hereafter “Chapin”.
Regarding claim 15, Defranks discloses (FIGS. 6, 22, and 24C) the bed, comprising: a mattress having a plurality of regions (as illustrated between FIGS. 22 and 24C), a main frame (as illustrated between FIGS. 22 and 24C) configured to support the mattress; the main frame configured to have a plurality of frames (223a-c; FIG. 22; correspondent to 244a-d; FIG. 24C) that are rotatable relative to each other to adjust a posture of the main frame (as illustrated in FIGS. 24C); a plurality of legs (as illustrated in FIG. 6) to space the mattress apart from a floor surface (as illustrated in FIG. 6).
However, while Defranks does disclose that the plates and the mattress as a whole is situated upon a mechanically adjusting frame [12; 64-66] and that the system is to facilitate better airflow through the mattress matrix [2; 1-3]; Defranks does not explicitly disclose that each of the plurality of regions are independently controlled; and a dryer coupled to a bottom of the main frame and configured to discharge air toward the mattress to dry the mattress, the dryer including: a fan configured to suction air through an inlet of the fan, a duct coupled to an outlet of the fan to guide discharged air through the duct, the duct extending under the main frame and having at least one flexible section provided under a rotation axis between adjacent ones of the frames of the main frame, and a plurality of extensions branched off from the duct, the plurality of extensions having discharge ports through which air is discharged upward toward the mattress.
Regardless, Ermalovich teaches (FIGS. 12/13) a mechanically adjusting frame (FIG. 12/13) wherein the main frame has a plurality of frames (20, 16, and the eminently two lower plates nearest the foot of the bed in FIGS. 12/13) adjacent in a first direction that are rotatable relative to each other (as illustrated in FIGS. 12/13), and the mattress seated on the plurality of frames, respectively (as illustrated in FIGS. 12/13); and furthermore a fan provided under a first end of the main frame to suction air (as illustrated in FIG. 12; further clarified in [0022]: “the cartridges 30 and associated frames 20 may be oriented parallel to the side frame elements 13c”, or otherwise longitudinally arranged); a duct (80/82/84; FIG. 13) extending under the frame and coupled to the fan to guide discharged air through the duct (as illustrated in FIGS. 12/13); and a plurality of discharge ports (84; FIG. 13) configured to discharge air upward.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated together the entire mattress assembly of Defranks (as illustrated in FIG. 24C) atop the entire assembly of Ermalovich (as illustrated in FIGS. 12/13). Where the results would have been predictable as Defranks expresses in [12; 64-66] that the assemblage of 24C may be placed atop a mechanically articulated assembly, where Ermalovich is such a mechanically articulated assembly. Furthermore, Defranks expresses in [2; 1-3] that the plunger matrix allows substantial airflow through the mattress; where Ermalovich avails such a supply of airflow that could be directed under a such a mattress. Whereby the combination of Defranks and Ermalovich would eminently avail the combinate features of availing mechanical control and positioning (as Defranks alludes to in [12; 64-66]) and simultaneously avail the passage of air thereunder in a directed capacity as Ermalovich allows and Defranks expresses synergistic benefits therewith (as conveyed through [2; 1-3]); and wherein the combination would avail a plurality of frames atop the flexible duct of Ermalovich (thereby the duct beneath the plurality of frames/mainframe), and the plurality of discharge ports configured to discharge air upward toward the cushions and the elastic foam pad in the combination considered immediately prior.
However, Defranks still does not explicitly disclose each of the plurality of regions having a drive to control a firmness of the region.
Regardless, Krenik teaches (FIGS. 1B and 2A-2B) a bed (as illustrated in FIG. 1B) comprising a drive (204/212; FIGS. 2A-2B) for a plurality of cushions (as illustrated between FIGS. 1B and 2A-2B); with the respective drive configured to adjust a firmness of the plurality of cushions ([0066]: “The vertical position of jack screw 212 may be determined by controlling motor 204 by controller 226 to turn jack screw 212 to its lower or upper limit… otherwise analytically estimate the shape of a sleeping surface of a bed comprising struts 200”).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the drive of Krenik (as illustrated in FIGS. 2A/2B) into the plurality of cushions of Defranks (14; as illustrated between FIGS. 6, and 11A-20). Where the results would have been predictable as Krenik expresses it is a bed with a plurality of spring loaded cushion elements (as illustrated in FIGS. 2A-2B) analogous to Defranks (as illustrated between FIGS. 6 and 11A-20); wherein Defranks expresses it better facilitates the passage of air through the mattress matrix [2; 1-3], where Krenik similarly considers the passage of air through the matrix (as conveyed through FIG. 1B). Where advantageously, the selective, independent control, monitoring and coupled to a sensor (paragraph 0067) would enable better control of the bedding assembly in accordance with the occupant’s desire, as Krenik expresses in [0067] “With knowledge of the pressure applied to spring 214, controller 226 may estimate the degree to which spring 214 is compressed based on at least the spring constant of spring 214 and the degree to which bed covering 218 is compressed (computed based on the pressure applied and the compressive properties of the materials used for bed covering 218). Hence, controller 226 may determine an adjusted position of strut 200 such that vertical position of jack screw 212 may be adjusted with motor 204”.
However, Defranks still does not explicitly disclose wherein the air is discharged upward toward guide holes formed on the lower surface of the mattress.
Regardless, Chapin teaches (FIGS. 37-40B) a mattress wherein there are provided a plurality of guide holes (3962; FIG. 40A) that are supplied by duct work thereunder (As illustrated between FIGS. 37-40B; clarified in [0215]: “the frame 3972 incorporates holes that lets air through from the base layer to the mattress layer. The holes in the frame 3972 may “match up” with the holes in the mattress”).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the guide holes of Chapin (3962; FIGS. 37-40B) into the mattress of Defranks (FIGS. 5, 22, and 24C). Where the results would have been predictable as both Defranks and Chapin are concerned with articulated bedding assemblies concerned with air flow. Where advantageously, the incorporation of such guide holes “to generate heated air or cooled air that will be forcefully blown into areas of the mattress installed above the base layer… for delivery air cooler than the ambient air temperature” ([0190]-[0191]) and would facilitate immediate relief proximate the guide holes.
Regarding claim 17, Defranks in view of Ermalovich, Krenik, and Chapin discloses (Ermalovich: FIGS. 13) the bed of claim 15, wherein the fan is provided under a foot of the main frame (Ermalovich: clarified in [0022]: “the cartridges 30 and associated frames 20 may be oriented parallel to the side frame elements 13c”, or otherwise longitudinally arranged), the duct extends from the fan in a longitudinal direction of the main frame toward a head of the main frame (as illustrated in FIG. 13), and the extensions extend in a direction perpendicular to the duct (as illustrated in FIG. 13 with 84 perpendicular to 80).
Regarding claim 19, Defranks in view of Ermalovich, Krenik, and Chapin discloses (Defranks: FIGS. 6, 20, and 24C; Ermalovich: FIG. 2A) the bed of claim 15, wherein the mattress includes: a first layer (Defranks: housed within the assembly of FIGS. 24C) having a plurality of first springs (Defranks: 138; FIG. 20) and a plurality of second springs (Defranks: 139; FIG. 20), wherein the drive (Ermalovich: 204/212; FIG. 2A) includes at least one motor (204; FIG. 2A) configured to change a height of the plurality of first springs relative to the plurality of second springs to adjust the firmness of the mattress ([0066]: “The vertical position of jack screw 212 may be determined by controlling motor 204 by controller 226 to turn jack screw 212 to its lower or upper limit… otherwise analytically estimate the shape of a sleeping surface of a bed comprising struts 200”), and a second layer (Defranks: 12; FIG. 6) provided over the first layer, the second layer being made of an elastic foam material to provide padding over the first and second springs (As illustrated in FIG. 6).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Defranks in view of Ermalovich and Krenik in further view of Terawaki et al. (U.S. Pub. No. 20110308019); hereafter “Terawaki”.
Regarding claim 16, Defranks in view of Ermalovich, Krenik, and Chapin discloses (Defranks: FIGS. 4) the bed of claim 15, further comprising a sheet (Defranks: 17; FIG. 4) 
However, Defranks does not explicitly disclose wherein the sheet is woven with a plurality of electrodes configured to sense a pressure in one of the regions, whereby the firmness of the region is adjusted based on the sensed pressure.
Regardless, Terawaki teaches a bedding device with a plurality of actuatable elements wherein there is provided a sheet ([0010]: “sheet sensor”) wherein the sheet is woven with a plurality of electrodes ([0010]: “sheet sensor…a plurality of electrodes”  to sense a pressure in the regions, wherein the firmness of the region is adjusted based on the sensed pressure ([0010]: “a body pressure adjuster controlling each of the divided portions based on the body pressure distribution data detected by the elastomer sensor and thereby changing the body pressure distribution of the sleeper.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the plurality of electrodes of Terawaki (paragraph 0010) as sensors for the combination of Defranks in view of Ermalovich/Krenik; where particularly the drives provided by Krenik operate on an arbitrary number of sensors therein (abstract: “A bed includes an electronic controller comprising a first interface to monitor at least one sensor and a second interface to control at least one actuator; and an adjustable surface configured to be at least partially adjusted by the at least one actuator. The at least one sensor is configured, at least during some time intervals, to detect a momentary application of force by a bed occupant to at least one location on the adjustable surface”/ [0045]: “Sensor data may be analyzed to assess an occupant's sleeping position and adapt the bed to an adjusted sleeping position for improved comfort.”). Therefore, the results would have been predictable to use electrodes particularly for the pressure sensors of Defranks in view of Ermalovich and Krenik (particularly Krenik’s drive and complementive albeit arbitrary sensor system). Where Krenik acknowledges that a wide variety of pressure sensors may be used ([0121]: “Accelerometers, motion sensors, pressure sensors, and other sensors may also be used in bed 103 or slat bed 400 to sense commands or signals from a person 100 lying in the bed… Various embodiments of beds 103 and slat beds 400 may make use of signal sensed struts 620 or possibly with additional or supplemental motion sensors, pressure sensors, force sensors, or other possible sensors that may be used to sense bumps, taps, or other possible signals from a person”), where the sensor sheet of Terawaki is one such additional or supplemental motion sensor. Where the sensor sheet of Terawaki in combination with Krenik would continue to facilitate feedback between an adjustable bedding surface and the pressure of the user thereon, and wherein the drives of Krenik (Defranks in view of Ermalovich and Krenik) in combination with Terawaki would continue to facilitate adjustment in response to an arbitrary sensor signal. It should be understood that the sensor system of Terawaki is equivalent in function, purpose, and execution (reading a persons pressure upon a bed, adjusting a small portion of the bed) and would function equivalently, if such sensors are incorporated into the cover sheet of Defranks (17; FIG. 4).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Defranks in view of Ermalovich, Krenik, and Chapin in further view of itself.
Regarding claim 18, Defranks in view of Ermalovich discloses (Ermalovich: FIGS. 13) the bed of claim 15, further comprising discharge ducts (Ermalovich: 84; FIG. 13) provided on top of the extensions (as illustrated in FIG. 13), the discharge ducts having discharge slots (at ends 84; FIG. 13) 
However, while the combined Ermalovich acknowledges that the shape of the discharges ducts can be any geometric shape ([0023]), Defranks in view of Ermalovich does not explicitly disclose wherein the discharge ducts have discharge slots that extend in a direction parallel to a longitudinal direction of the main frame to discharge air upward.
	Regardless, regarding the above limitation, it would have been an obvious matter of design choice to select the shape of the discharge duct to extend in a direction parallel to a longitudinal direction of the main frame, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem (only seeming to state that aligning the duct but not the shape improves air flow (paragraph 0249 of applicant’s specification is considered), while paragraph 0247 only states simply that the discharge duct has an elongated shape with no further criticality. The claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the discharge duct is of another shape, such as a circular as Ermalovich states ([0023]). Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice. Where Ermalovich further acknowledges that the cross section of the connectors (and the subsequent ducts connected thereto) “may have other geometric cross sectional shape”.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Defranks in view of Ermalovich and Chapin.
Regarding claim 20, Defranks discloses (FIGS. 6, 22, and 24C) a bed, comprising: a main frame (alluded to in [col. 12, lines 64-66 “accommodate a mechanically adjusting frame”); a seat plate (223b; FIG. 22 correspondent to 244b) having a plurality of plates (223a-c; FIG. 22, correspondent to 244a-d; FIG. 24C) adjacent in the first direction and that are rotatable relative to each other (As illustrated in FIG. 24C), a plurality of cases (244a-d; FIG. 24C) provided over the seat plate (as illustrated in FIG. 24C), the plurality of cases having a plurality of cushions (14; as illustrated between FIGS. 6 and 24C), an elastic foam pad (12; FIG. 6) provided over the plurality of cushions (as illustrated in FIG. 6); at least one partition (246a-c; FIGS. 24C) provided between adjacent ones of the cases at a position corresponding to a rotation axis between two adjacent ones of the frames (as conveyed through FIG. 24C and [12; 64-66].
However, while Defranks does disclose that the plates and the mattress as a whole is situated upon a mechanically adjusting frame [12; 64-66] and that the system is to facilitate better airflow through the mattress matrix [2; 1-3]; Defranks does not explicitly disclose having a plurality of frames adjacent in a first direction that are rotatable relative to each other, wherein the plurality of plates are provided over the plurality of frames, respectively; a fan provided under a first end of the main frame to suction air; a duct coupled to the fan to receive air discharged from the fan, the duct extending in the first direction toward a second end of the main frame opposite the first end; and a plurality of discharge ports configured to discharge air upward toward the cushions and elastic foam pad.
Regardless, Ermalovich teaches (FIGS. 12/13) a mechanically adjusting frame (FIG. 12/13) wherein the main frame has a plurality of frames (20, 16, and the eminently two lower plates nearest the foot of the bed in FIGS. 12/13) adjacent in a first direction that are rotatable relative to each other (as illustrated in FIGS. 12/13), and the mattress seated on the plurality of frames, respectively (as illustrated in FIGS. 12/13); and furthermore a fan provided under a first end of the main frame to suction air (as illustrated in FIG. 12; further clarified in [0022]: “the cartridges 30 and associated frames 20 may be oriented parallel to the side frame elements 13c”, or otherwise longitudinally arranged); a duct (80/82/84; FIG. 13) coupled to the fan to receive air discharged from the fan (as illustrated in FIGS. 12/13), the duct extending under the frame and in the first direction toward a second end of the main frame opposite to the first end (as illustrated in FIGS. 12/13); and a plurality of discharge ports (84; FIG. 13) configured to discharge air upward.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated together the entire mattress assembly of Defranks (as illustrated in FIG. 24C) atop the entire assembly of Ermalovich (as illustrated in FIGS. 12/13). Where the results would have been predictable as Defranks expresses in [12; 64-66] that the assemblage of 24C may be placed atop a mechanically articulated assembly, where Ermalovich is such a mechanically articulated assembly. Furthermore, Defranks expresses in [2; 1-3] that the plunger matrix allows substantial airflow through the mattress; where Ermalovich avails such a supply of airflow that could be directed under a such a mattress. Whereby the combination of Defranks and Ermalovich would eminently avail the combinate features of availing mechanical control and positioning (as Defranks alludes to in [12; 64-66]) and simultaneously avail the passage of air thereunder in a directed capacity as Ermalovich allows and Defranks expresses synergistic benefits therewith (as conveyed through [2; 1-3]); and wherein the combination would avail a plurality of plates atop a plurality of frames, and the plurality of discharge ports configured to discharge air upward toward the cushions and the elastic foam pad in the combination considered immediately prior.
	However, Defranks still does not explicitly disclose wherein guide holes are formed on the lower surface of the cases and where air is discharged therethrough. 
Regardless, Chapin teaches (FIGS. 37-40B) a mattress wherein there are provided a plurality of guide holes (3962; FIG. 40A) that are supplied by duct work thereunder (As illustrated between FIGS. 37-40B; clarified in [0215]: “the frame 3972 incorporates holes that lets air through from the base layer to the mattress layer. The holes in the frame 3972 may “match up” with the holes in the mattress”).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the guide holes of Chapin (3962; FIGS. 37-40B) into the mattress of Defranks (FIGS. 5, 22, and 24C). Where the results would have been predictable as both Defranks and Chapin are concerned with articulated bedding assemblies concerned with air flow. Where advantageously, the incorporation of such guide holes “to generate heated air or cooled air that will be forcefully blown into areas of the mattress installed above the base layer… for delivery air cooler than the ambient air temperature” ([0190]-[0191]) and would facilitate immediate relief proximate the guide holes.
Response to Arguments
Applicant’s arguments, see Remarks (pages 10-11), filed July 21st, 2022, with respect to 112b Rejections have been fully considered and are persuasive.  The 112b Rejections of May 24th, 2022 has been withdrawn. 
Notably, while applicant alleges that the Abstract has been amended, there appears to be missing from applicant’s paper’s the amended and marked Abstract. It’s unclear if this is a filing issue or an omission on applicant’s part. However, for the purposes of examination, the Abstract objection must respectfully be maintained until receipt of the purported amended Abstract is received.
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notably, the teaching of grooves with rods is provided through Magistretti which avails both teeth and grooves that must interact to form a plurality of hinging plates thereby through a rod (as illustrated in FIGS. 1-5). Therefore, claims 1-14 are respectfully rejected under Defranks in view of Ermalovich and Magistretti. Where it is considered that Magistretti is pertinent to features of claims 1-14 at least, but agrees with applicant that Magistretti presently holds no relevance to claim 15.
Furthermore, with regard to applicant’s arguments concerning claims 15-20, examiner agrees that the present art of record does not avail guide holes with which air is discharged upward through the mattress/cases. However, Chapin appears to disclose such features in concordance with ductwork of the bed/frame, and would advantageously avail immediate relief/temperature regulation proximate the opening of the guide holes as Chapin sets forth ([0190-0191]).
Therefore, Examiner is not presently persuaded that Defranks in view of Ermalovich and either Magistretti, Krenik with Chapin, or Chapin is not addressed by the present art of record and rationales thereof.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/24/2022